In a letter dated October 17, 2005, addressed to the Clerk of the Appellate Courts, respondent Bernard E. Whalen, of Good-land, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2004 Kan. Ct. R. Annot. 296).
At the time the respondent surrendered his license, a three-count complaint was pending before the Kansas Board for the Discipline of Attorneys alleging that the respondent lacked competence, assisted clients in the violation of the Kansas Securities Act, engaged in misrepresentation, breached a fiduciary duty, engaged in a conflict of interest, and engaged in the unauthorized practice of law.
In previous disciplinary proceedings the respondent was publicly censured for violations of MRPC 1.8, 1.9 and 8.4. In re Whalen, 256 Kan. 944, 888 P.2d 395 (1995). In addition, the respondent received an informal admonition in 2004.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Bernard E. Whalen be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Bernard E. Whalen from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the *357respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2004 Kan. Ct. R. Annot. 301).
Dated this 25th day of October, 2005.